79604: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-19568: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79604


Short Caption:SCIARRATTA VS. FOREMOST INS. CO. GRAND RAPIDS MICH.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A756368Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/26/2019 / Levitt, LansfordSP Status:Completed


Oral Argument:04/15/2021 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:04/15/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantFilippo SciarrattaJordan P. Schnitzer
							(The Schnitzer Law Firm)
						


RespondentFarmers Insurance ExchangeCara L. Christian
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						David J. Feldman
							(The Feldman Firm, P.C.)
						Gena LoPresto Sluga
							(Christian, Kravitz, Dichter, Johnson & Sluga, PLLC/Phoenix)
						


RespondentForemost Insurance Company Grand Rapids MichiganCara L. Christian
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						David J. Feldman
							(The Feldman Firm, P.C.)
						Gena LoPresto Sluga
							(Christian, Kravitz, Dichter, Johnson & Sluga, PLLC/Phoenix)
						


RespondentMid-Century Insurance CompanyCara L. Christian
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						David J. Feldman
							(The Feldman Firm, P.C.)
						Gena LoPresto Sluga
							(Christian, Kravitz, Dichter, Johnson & Sluga, PLLC/Phoenix)
						





Docket Entries


DateTypeDescriptionPending?Document


09/13/2019Filing FeeFiling Fee due for Appeal. (SC)


09/13/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-38398




09/13/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-38400




09/18/2019Filing FeeFiling Fee due for Cross-Appeal. (SC)


09/18/2019Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)19-38966




09/18/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal) (SC)19-38970




09/19/2019Filing FeeReturned Filing Fee. Check No. 4367 returned to Christian, Kravitz, Dichter, Johnson & Sluga. (Appellants/Cross-Respondents) (SC)


09/24/2019Filing FeeFiling Fee Paid. $250.00 from Christian, Kravitz, Dichter, Johnson & Sluga.  Check no. 4368. (Appellants/Cross-Respondents) (SC)


09/24/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant/cross-respondent. (SC).19-39704




09/26/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).19-40129




09/27/2019Filing FeeFiling Fee Paid. $250.00 from The Schnitzer Law Firm.  Check no. 1504. (Cross-Appeal) (SC)


10/28/2019Notice/OutgoingIssued Notice to File Docketing Statement. Appellants/Cross-Respondents: Due date: 10 days.  (SC).19-44201




10/28/2019Notice/OutgoingIssued Notice to File Docketing Statement. Respondent/Cross-Appellant: Due date: 10 days. (SC).19-44207




11/04/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 18, 2019, at 10:00 am. (SC).19-45294




11/07/2019Docketing StatementFiled Appellant/Cross-Respondents' NRAP Rule 14(a) Docketing Statement Civil Appeals. (SC)19-45721




11/07/2019Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Appellant/Cross-Respondents' Docketing Statement). (SC)19-45775




11/07/2019Notice/IncomingFiled Appellant/Cross-Respondents' Notice of Proof of Service on Settlement Judge (Docketing Statement). (SC)19-45873




11/07/2019Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals. (SC).19-45905




04/07/2020Settlement Program ReportFiled Final Report/Settlement. The parties have agreed to a settlement of this matter. (SC)20-13140




04/28/2020Settlement Order/ProceduralFiled Order. Appellants/cross respondents shall have 30 days from the date of this order to file a stipulation or motion to partially dismiss this appeal or otherwise inform this court of the status of this appeal.  (SC).20-16024




05/28/2020Settlement Program Motion/StipulationFiled Appellant/Cross-Respondents' Stipulation to Dismiss Farmers Entities' Appeal. (SC)20-20241




06/09/2020Settlement Order/ProceduralFiled Order Dismissing Appeal as to Farmers Entities, Reinstating Briefing in Cross-Appeal, and Directing Clerk to Modify Caption. Pursuant to the settlement conference and the stipulation of the parties filed on May 28, 2020, this appeal is dismissed as to Foremost Insurance Company Grand Rapids Michigan, Mid-Century Insurance Company, and Farmers Insurance Exchange (the Farmers Entities), in their capacity as appellants, only.  NRAP 42(b). The parties shall bear their own costs and attorney fees. We direct the clerk of this court to modify the caption to reflect that Sciarratta is the appellant and the Farmers Entities are the respondents. We reinstate the deadlines for requesting transcripts and filing briefs. Appellant Filippo Sciarratta shall have 14 days from the date of this order to file and serve a transcript request form. Appellant shall have 90 days from the date of this order to file and serve the opening brief and appendix. (SC).20-25734




09/04/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  September 22, 2020.  (SC)20-32668




09/18/2020BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED ON 9/21/2020) (SC)


09/18/2020AppendixFiled Appellant's Appendix to Opening Brief Vols. 1-2 (SC)20-34534




09/18/2020AppendixFiled Appellant's Appendix to Opening Brief Vols. 3-4  (SC)20-34536




09/21/2020Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)20-34554




09/21/2020BriefFiled Appellant's Opening Brief (SC)20-34703




10/14/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  November 4, 2020.  (SC)20-37707




10/29/2020BriefFiled Respondents' Answering Brief.(REJECTED PER NOTICE FILED ON 10/29/2020). (SC)


10/29/2020Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)20-39711




11/02/2020BriefFiled Respondent's Answering Brief. (SC)20-39801




11/02/2020AppendixFiled Respondents' Appendix to Answering Brief. Vol. 1 (SC)20-39802




11/30/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: December 16, 2020. (SC)20-43185




12/15/2020BriefFiled Appellant's Reply Brief. (SC)20-45469




12/16/2020Case Status UpdateBriefing Completed/To Screening. (SC)


03/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  this matter is scheduled for oral argument on April 15, 2021, at 10:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes.  The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument.  (SC)21-06426




03/31/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-09276




04/15/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 79604. (SNP21-RP/LS/AS) (SC)


07/08/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Parraguirre/Stiglich/Silver. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 32. SNP21-RP/LS/AS. (SC)21-19568




07/21/2021Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)21-21105




07/21/2021Filing FeeFiling fee paid. E-Payment $150.00 from Jordan P. Schnitzer. (SC)


07/27/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). SNP21 - RP/LS/AS (SC)21-21744




08/23/2021RemittiturIssued Remittitur. (SC).21-24419




08/23/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


09/07/2021RemittiturFiled Remittitur. Received by District Court Clerk on August 24, 2021. (SC)21-24419





Combined Case View